DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schurle (US 9,623,426).
Regarding claim 1, Schurle discloses a water outlet assembly, comprising: 
an ejector (Examiner’s Annotated Figure 1), and a water outlet portion (Examiner’s Annotated Figure 1), wherein: 
the ejector and the water outlet portion are disposed along a water flow direction (Figure 1), the ejector comprises a jet hole (Examiner’s Annotated Figure 1, Examiner interprets the combination of the formed circular passage and the channels 13 as a jet hole), the water outlet portion comprises a shielding portion (3) and a water outlet hole (9) penetrating the shielding portion (Figure 1), an opening of the water outlet hole is enlarged along the water flow direction, water ejected from the jet hole is divided into an impact portion and a straight portion (Water that flows through the center is the straight portion and water that flows along the passages 13 are the impact portion, the impact portion impacts the shielding portion and flows out along an edge of the water outlet hole to define a water curtain (The water flowing through the passages 13 will impact the shielding portion and flow along the edge), and the straight portion directly flows through the water outlet hole to be ejected to define straight water (The water in the center will flow directly to the water outlet hole) (The limitations in this claim are broad; Examiner recommends defining the concave downstream inlet transitioning into a protruding peripheral wall through the non-circular jet hole).

    PNG
    media_image1.png
    695
    576
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Schurle discloses the water outlet assembly according to claim 1, wherein a cross-section of the jet hole comprises a corner area (13).
Regarding claim 14, Schurle discloses a water outlet assembly, comprising: 
an ejector (Examiner’s Annotated Figure 1), and a water outlet portion (Examiner’s Annotated Figure 1), wherein: 
the ejector and the water outlet portion are disposed along a water flow direction (Figure 1), the ejector comprises a jet hole (Examiner’s Annotated Figure 1, Examiner interprets the combination of the formed circular passage and the channels 13 as a jet hole), a cross section of the jet hole comprises a corner are (13),
the water outlet portion comprises a shielding portion (3) and a water outlet hole (9) penetrating the shielding portion (Figure 1), 
the water outlet hole comprises a central area overlapped by the jet hole in a top-down projection (Figure 16) and a remaining area not overlapped by the jet hole in the top-down projection (The outer edges of the hole 6 are not overlapped by the jet hole)
the jet hole comprises an overlapped portion disposed on the water outlet hole in the top-down projection and a non-overlapped portion disposed on the shielding portion and an outer side of the water outlet hole in the top-down projection (The central portion is overlapped and the portions 13 are not overlapped), and the corner area of the jet hole corresponds to the central area of the water outlet hole (Fluid from the corner area is fed to the central area of the water outlet hole; Examiner recommends amending this portion to further define the definition of correspond).
Regarding claim 15, Schurle discloses a water outlet device, comprising: a housing portion (20, 21) and the water outlet assembly according to claim 1, wherein: the housing portion comprises an upper housing (20) and a lower housing (21), the upper housing is disposed with a connector ((The space receiving portion 22 of the lower housing), the lower housing is secured to the upper housing (The lower housing is fit into the upper housing), a middle cavity (23) in communication with the connector is defined between the upper housing and the lower housing, and the water outlet assembly is secured to the lower housing (Figure 29).
Regarding claim 16, Schurle discloses the water outlet assembly according to claim 1, wherein the opening of the water outlet hole defines a tapered structure with a large lower large end and a small upper end (Figure 16, the hole tapers to portion 27, and has a wider lower end 6; Examiner recommends defining the direct transition from the upper end to the lower end, as well as a top and bottom end, as opposed to an upper or lower end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schurle in view of Lee (US 20120097770).
Regarding claim 3, Schurle in view of Lee discloses the water outlet assembly according to claim 1, but fails to disclose an assembly wherein a cross-section of the jet hole defines a plum blossom shape.
Lee discloses an outlet assembly wherein a cross section of an outlet hole defines a plum blossom shape (Figure 6, As best understood a plum blossom shape includes a central straight section with overlapping circular edges). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schurle with the disclosures of Lee, providing Schurle an jet hole that includes a plum blossom shape, since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (Examiner recommends highlighting the criticality of the shapes in this device).
Regarding claim 4, Schurle discloses the water outlet assembly according to claim 1, wherein: the ejector (Examiner’s Annotated Figure 1) comprises a through hole (Examiner’s Annotated Figure 1), an inner wall of the through hole is convex (Examiner’s Annotated Figure 1) to define one or more ribs (Examiner’s Annotated Figure 1, the jet hole has convex edges that cooperate to define ribs 12), the through hole defines the jet hole due to the one or more ribs (Examiner’s Annotated Figure 1), but fails to disclose wherein the jet hole defines a plum blossom shape structure.
Lee discloses an outlet assembly wherein a cross section of an outlet hole defines a plum blossom shape (Figure 6, As best understood a plum blossom shape includes a central straight section with overlapping circular edges). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schurle with the disclosures of Lee, providing Schurle an jet hole that includes a plum blossom shape, since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 5-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schurle.
Regarding claim 5, Schurle discloses the water outlet assembly according to claim 1, wherein: 
the water outlet hole (9) comprises a central area overlapped by the jet hole in a top- down projection (Figure 16) and a remaining area not overlapped by the jet hole in the top-down projection (Schurle, Figure 16, the outer edges of the outlet portion 6 are not overlapped by the jet hole) the straight portion corresponds to the central area (Figure 16), and the remaining area partially encompasses the central area to generate a water curtain to define the water curtain disposed in an outer circle and half encompassing the straight water disposed in an inner circle (The limitation is interpreted as a recitation of intended use, and therefore, afforded limited patentable weight; As modified, the structure provides for the claimed function).
Schurle is unclear whether the remaining area half encompasses the central area.
Schurle discloses that the structure of the overlapped section (9) can be optimized in order to provide for a desired concentration of the passing fluid (Column 8, lines 18-21). Examiner interprets the disclosure as putting forth optimization of the sizing of the passage, and therefore the overlap between the section and its preceding portion. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize Schurle, providing the area to half encompass the central area. since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated to optimized the area to be half encompassed, in order to provide for a desired concentration of the fluid.
	
Regarding claim 6, Schurle discloses the water outlet assembly according to claim 5, wherein the impact portion impacts the shielding portion and flows downward along an edge of the remaining area of the water outlet hole (The water from the impact portion is concentrated into the water outlet portion to flow about an edge of the outlet hole).
Regarding claim 7, Schurle discloses the water outlet assembly according to claim 6, wherein: the edge of the remaining area comprises an arc section, and the impact portion impacts the shielding portion and flows downward at least along the arc section (The remaining area is circular, and therefore, features a plurality of arcs; After impacting the impact portion, the fluid will flow about this circular arc section toward the exit).
Regarding claim 8, Schurle discloses the water outlet assembly according to claim 1, but fails to disclose wherein a periphery of an upper end port of the water outlet hole comprises a V-shaped section, two curved sections axially symmetrically disposed on two sides of the V- shaped section, and a circular arc section, first ends of the two curved sections are connected to two ends of the V-shaped section, the two curved sections and the V-shaped section cooperate to define a substantially W-shaped structure, two ends of the circular arc section are respectively connected to second ends of the two curved sections, an opening of the circular arc section is disposed opposite to a top angle of the V- shaped section, a portion encompassed by the V-shaped section defines a central area, the straight portion corresponds to the central area, and the impact portion flows out along the two curved sections or the two curved sections and the circular arc section.
It would have been obvious to one having ordinary skill in the art to provide a port shaped as claimed since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 17, Schurle discloses the water outlet assembly according to claim 16, wherein: the water outlet hole comprises an upper section (9) and a lower section (6) disposed along the water flow direction (Figure 16), an upper end port of the water outlet hole extends downward to define the upper section (Figure 16), a lower peripheral edge of the upper section expands and extends downward and outward to define the lower section (Portion 6 expands), but fails to disclose the lower section defines the tapered structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lower section defining the tapered structure since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, Schurle discloses the water outlet assembly according to claim 1, but fails to disclose wherein an upper end port of the water outlet hole comprises a substantially W-shaped structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the upper end port to be substantially w-shaped since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding 19, Schurle discloses the water outlet assembly according to claim 18, wherein: a middle top portion of the substantially W-shaped structure define a central area, and the straight portion directly flows through the central area of the water outlet hole to be ejected (As modified, the configuration provides for the claimed function).
Regarding claim 20, Schurle discloses the water outlet assembly according to claim 18, wherein the substantially W- shaped structure comprises a central area and a remaining area (As modified the configuration discloses provides for the claimed function), but fails to disclose the remaining area half encompasses the central area.
Schurle discloses that the structure of the can section (9) can be optimized in order to provide for a desired concentration of the passing fluid (Column 8, lines 18-21). Examiner interprets the disclosure as putting forth optimization of the sizing of the passage, and therefore the overlap between the section and its preceding portion. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize Schurle, providing the remaining half area to encompass the central area, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated to optimized the half area to encompass the central area, in order to provide for a desired concentration of the fluid.
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schurle in view of Wu (WO 2004/016358).
Regarding claim 9, Schurle discloses the water outlet assembly according to claim 1, but fails to disclose wherein: the water outlet portion comprises a plurality of water outlet holes, including the water outlet hole, the jet hole corresponds to the plurality of water outlet holes, the plurality of water outlet holes are disposed in an annular array, and an axis of the annular array coincides with an axis of the jet hole.
Wu discloses a nozzle wherein a water outlet portion (9) comprises a plurality of outlet holes (20), including a water outlet hole (Central hole), and a jet hole (7a) corresponds to the plurality of water outlet holes (Figure 5), the plurality of water outlet holes are disposed in an annular array (Figure 8), and an axis of the annular array coincides with an axis of the jet hole (Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Schurle with the disclosures of Wu providing the water outlet portion (Examiner’s Annotated Figure 1) to include a plurality of outlet holes (Wu, 20), including the water outlet hole (Schurle, 9), the jet hole corresponds to the plurality of water outlet holes (Wu, Figure 5), the plurality of water outlet holes are disposed in an annular array (Wu, Figure 8), and an axis of the annular array coincides with an axis of the jet hole (Wu, Figure 5), as the configurations were known in the art before the effective filing date of the claimed invention and the modification would have yielded predictable results, including water saving, as disclosed by Wu (Page 9, lines 10-20).  
Regarding claim 10, Schurle in view of Wu discloses the water outlet assembly according to claim 9, but fails to disclose wherein: upper end ports of the plurality of water outlet holes comprise substantially W- shaped structures, and middle top portions of the substantially W-shaped structures face the axis of the annular array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a device wherein upper end ports of the plurality of water outlet holes comprise substantially W- shaped structures, and middle top portions of the substantially W-shaped structures face the axis of the annular array, since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schurle in view of Levitsky (US 8,313,045).
Regarding claims 11-13, Schurle discloses The water outlet assembly according to claim 1, but fails to disclose wherein: a periphery of the shielding portion extends upward to define a lower peripheral wall, and the ejector is disposed in an upper port of the lower peripheral wall
as to claim 12 wherein the ejector comprises an upper peripheral wall, an upper portion of the upper peripheral wall extends outward to define a convex ring, a middle plate is secured in the upper peripheral wall, the middle plate comprises the jet hole, the upper peripheral wall cooperates with and is disposed in the lower peripheral wall, and the convex ring abuts an end surface of the lower peripheral wall
as to claim 13 wherein an outer diameter of the middle plate is smaller than a diameter of the shielding portion.
Levitsky discloses a nozzle wherein a periphery (40) of a shielding portion (16) extends upward to define a lower peripheral wall (Figure 3) and an ejector (12) is disposed in an upper port of the lower peripheral wall (Figure 3)
as to claim 12 wherein the ejector comprises an upper peripheral wall (Examiner’s Annotated Figure 2), an upper portion of the upper peripheral wall extends outward to define a convex ring (Examiner’s Annotated Figure 1), a middle plate (36) is secured in the upper peripheral wall (Figure 3), the middle plate comprises a jet hole (34), the upper peripheral wall cooperates with and is disposed in the lower peripheral wall (Figure 3), and the convex ring abuts an end surface of the lower peripheral wall (Figure 3)
as to claim 13 wherein an outer diameter of the middle plate is smaller than a diameter of the shielding portion (Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schurle with the disclosures of Levitsky, providing a periphery of the shielding portion to extend upward to define a lower peripheral wall, and the ejector to be disposed in an upper port of the lower peripheral wall, as to claim 12 wherein the ejector comprises an upper peripheral wall, an upper portion of the upper peripheral wall extends outward to define a convex ring, a middle plate is secured in the upper peripheral wall, the middle plate comprises the jet hole, the upper peripheral wall cooperates with and is disposed in the lower peripheral wall, and the convex ring abuts an end surface of the lower peripheral wall, as to claim 13 wherein an outer diameter of the middle plate is smaller than a diameter of the shielding portion, as the configurations were known in the art before the effective filing date of the claimed invention and the modification would have yielded predictable results, including sealing and adjoining of the constituent parts of the device. 

    PNG
    media_image2.png
    457
    594
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752